Citation Nr: 0830367	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  07-08 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches.

2.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).

3.  Entitlement to a compensable evaluation for tinnitus.

4.  Entitlement to service connection for temporomandibular 
joint syndrome.

5.  Entitlement to service connection for a psychiatric 
disorder, to include adjustment disorder.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1983 to 
February 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas. 

In February 2008, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.

The issues of entitlement to service connection for 
temporamandibular joint disorder and service connection for 
adjustment disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected migraine headaches are  
manifested by an overall disability picture that more nearly 
approximates that of characteristic prostrating attacks 
occurring on average once a month over the last several 
months; the objective evidence of record does not demonstrate 
that the veteran's headaches are completely prostrating 
and/or productive of severe economic inadaptability.
2.  Service-connected GERD is manifested by symptoms of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain that are occasional and are not productive 
of considerable impairment of health.  

3.  The veteran has recurrent tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for migraine 
headaches have been met..  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71A, Diagnostic Code 8100 (2007).

2.  The criteria for a 10 percent rating for GERD have been 
met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, 
Diagnostic Codes (DCs) 7301, 7346 (2007).

3.  The criteria for a 10 percent rating for tinnitus have 
been met.  38 U.S.C.A. 
§ 1155 (West 2002);  38 C.F.R. § 4.87, Diagnostic Code 6260 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2007). 

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a January 2006 letter, the RO notified the veteran of the 
information and evidence required to substantiate his claims 
and advised him what evidence VA would be responsible for 
obtaining and what evidence VA would assist him in obtaining.   

A May 2006 letter provided the veteran with notice of how 
effective dates and disability ratings are determined.   

Based upon these communications, the Board finds that the 
duty to notify has been satisfied with respect to the claims 
being decided. 

Regarding the duty to assist, the relevant evidence 
identified by the veteran has been obtained and associated 
with the claims file.  The veteran has been afforded VA 
examinations.  He has had a hearing during which he presented 
testimony in support of this appeal.  Under these 
circumstances, the Board finds the requirements of the duty 
to assist have been satisfied, that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing this claim.  




II.  Analysis of Claims

A.  Laws and Regulations - Disability Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In other cases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the current 
level of impairment, it is thus essential that the disability 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.1 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and medical evidence of record 
in a case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall given the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
A.  Increased rating for migraine headaches

The veteran seeks an initial compensable rating for migraine 
headaches.  

Headaches are rated under Diagnostic Code 8100.  A 
compensable rating is warranted for headaches with 
characteristic attacks averaging one in two months over the 
last several months.  A 30 percent is assignable for 
headaches with characteristic prostrating attacks occurring 
on an average of once a month over the last several months, 
while a 50 percent rating is assignable for very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  See 38 C.F.R. § 4.124A, 
Diagnostic Code 8100 (2007).

Service medical records from show that the veteran was 
treated for headaches during service.  
 
At the Board hearing, the veteran testified that he gets 
headaches once or twice a week.  He testified that he takes 
Topomax on a daily basis and also takes Maxalt.  The veteran 
testified that he usually feels like lying down when he has 
headaches but continues to work anyway.  He stated that his 
headaches render him "useless" at home and at work.

The veteran also submitted a handwritten log of his headaches 
in the month of December 2007, which reflects that he noted 
headaches on approximately 14 days during that month.

A February 2008 letter from Dr. J.C., M.D. state that the 
veteran's headache disability is significant.

The Board concludes that an initial 30 percent rating is 
warranted for the veteran's service-connected migraine 
headaches.  As noted previously, a 30 percent rating is 
warranted for headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  The record reflects that the veteran has two 
to three headaches a week.  Although he often feels like 
lying down when he has a headache, the veteran is able to 
continue working.  The veteran's headaches are not 
"prostrating" in that he does not lie down when these 
headaches occur; however, given the frequency of the 
headaches, the Board finds that severity of the veteran's 
disability more closely approximates the criteria for a 30 
percent rating under DC 8100.  The Board finds that a rating 
in excess of 30 percent is not warranted under DC 8100, as 
the evidence does not show that the veteran's headache 
disability results in very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  

B.  Increased rating for GERD

An initial non-compensable rating has been assigned for GERD 
according to Diagnostic Code 7346.  

Under Diagnostic Code 7346, a 10 percent evaluation is 
assignable when there are two or more symptoms for the 30 
percent evaluation of less severity.  A 30 percent evaluation 
is assignable for persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A maximum evaluation of 
60 percent is assignable for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptoms combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 
7346 (2007). 

Service medical records show that GERD was diagnosed and 
treated during service.   

At a February 2006 VA examination, the examiner noted that 
the veteran was diagnosed with GERD in 2001.  It was noted 
that the veteran was initially treated with Nexium.  He was 
taking Prilosec daily, and the examiner noted that this 
controlled his symptoms quite well.  It was noted that the 
veteran rarely had heartburn and indigestion.  It was noted 
that the veteran became symptomatic if he missed his 
medication but rarely had reflux or pyrosis as long as he 
took his medication every day.  The veteran's weight was 
stable.  It was noted that he had not had any hematemesis or 
melena.  The examiner diagnosed gastroesophageal reflux with 
grade II reflux esophagitis and moderate enterogastritis 
noted on the EGD.  

At the hearing, the veteran testified that his service-
connected GERD is characterized by three to six episodes of 
regurgitation per month and pain behind his sternum.  The 
veteran testified that he takes Nexium on a daily basis and 
also takes Zantac for break-through reflux.  

Given the foregoing, the Board finds that an initial 10 
percent rating is warranted for GERD.  A rating in excess of 
10 percent is not warranted unless the evidence shows 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  

C.  Increased rating for tinnitus

A March 2006 rating decision granted service connection for 
tinnitus and assigned an initial non-compensable (zero 
percent) rating was assigned for this disability.

Tinnitus is rated according to DC 6260, which provides that a 
non-compensable rating is warranted for recurrent tinnitus.  
38 C.F.R. § 4.87, DC 6260 (2007).  

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision. In 
Smith v. Nicholson, 451 F.3d. 1344 (2006), the Federal 
Circuit concluded that the CAVC erred in not deferring to the 
VA's interpretation of its own regulations, 38 C.F.R. § 
4.25(b) and Diagnostic Code 6260, which limits a veteran to a 
single disability rating for tinnitus, regardless of whether 
the tinnitus is unilateral or bilateral.  Subsequently, the 
stay of adjudication of tinnitus rating cases was lifted.

The veteran had a VA audiological examination in February 
2006.  The veteran's complaints included an infrequent, 
bilateral ringing that began in 2004 when he started getting 
severe headaches.  The veteran reported that it occurred once 
a month and occurred intermittently over a couple of days.

At the February 2008 hearing, the veteran credibly testified 
that his tinnitus is more frequent than reported in the 
February 2006 VA examination.  He testified  that he has 
continuous ringing in his ears.

Based on the veteran's credible testimony regarding the 
frequency of his tinnitus, the Board finds that a 10 percent 
evaluation is warranted under DC 6260.  Under Smith, a rating 
in excess of 10 percent may not be awarded for tinnitus, 
whether unilateral or bilateral.  

D.  Extraschedular considerations

The Board has considered whether referral for an 
extraschedular rating is appropriate.  However, there is no 
evidence in this instance that the rating criteria are 
inadequate to evaluate the disabilities on appeal.  There is 
no evidence that the veteran's migraine headache, GERD or 
tinnitus disabilities, alone, cause marked interference with 
employment (beyond that contemplated in the evaluation 
assigned) or necessitate frequent periods of hospitalization.  
Accordingly, the veteran's claims do not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and the Board is not required to remand these 
claims to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2007).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).






ORDER

An initial rating of 30 percent is granted for migraine 
headaches, subject to regulations governing the payment of 
monetary benefits.

An initial 10 percent rating is granted for GERD, subject to 
regulations governing the payment of monetary benefits.  

An initial rating of 10 percent is granted for tinnitus, 
subject to regulations governing the payment of monetary 
benefits.


REMAND

The veteran seeks entitlement to service connection for 
adjustment disorder.

The veteran asserts that he was treated for adjustment 
disorder during service.  A April 2005 entry in the service 
medical records noted that the veteran had stress and 
adjustment problems during his tour of duty and since 
returning home.  A provisional diagnosis of "rule-out post-
traumatic stress disorder" was noted.

Private medical records dated in June 2005 reflect a 
diagnosis of adjustment disorder with mixed emotional 
features.  A report of a February 2006 VA mental disorders 
examination noted an Axis I diagnosis of no psychiatric 
disorder or condition.

At the hearing in 2008, the veteran testified that he was 
treated for adjustment disorder during service.  He testified 
that he currently experiences difficulty with his employment 
and interpersonal relationships as a result of adjustment 
disorder.  

The Board finds that a VA examination is necessary to 
determine whether the veteran has adjustment disorder, and if 
so, whether such disability is related to service.  See 38 
C.F.R. § 3.159 (c) (4).  See also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

With respect to the claim for service connection for TMJ, the 
veteran has testified that TMJ is related to stress he had 
during service in Iraq that caused him to clench his teeth.  
The veteran has also asserted that TMJ was caused by 
adjustment disorder. 

Service medical records reflect that a February 2005 entry 
noted an assessment of TMJ caused by muscle tension 
headaches.  Given the diagnosis that was noted during 
service, the Board finds that an examination is necessary to 
determine whether any current TMJ is related to service.  
McLendon, supra.      

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to ascertain the nature and 
etiology of adjustment disorder.  The 
claims folder should be provided to the VA 
examiner prior to the examination, and the 
examiner should indicate in the 
examination report that such a review was 
conducted.  After reviewing the claims 
file and examining the veteran, the 
examiner should provide an opinion as to 
the following:      

a.  Does the veteran currently have 
adjustment disorder?

b.  If so, did adjustment disorder 
manifest during service?  The examiner 
should provide a rationale for the 
opinion expressed.  

c.  If adjustment disorder did not 
manifest during service, is the 
veteran's currently diagnosed 
adjustment disorder more likely than 
not (50 percent or greater likelihood) 
related to service?  The examiner 
should provide a rationale for the 
opinion expressed.  

2.  Schedule the veteran for a VA 
examination to ascertain the nature and 
etiology of TMJ.  The claims folder should 
be provided to the VA examiner prior to 
the examination, and the examiner should 
indicate in the examination report that 
such a review was conducted.  After 
reviewing the claims file and examining 
the veteran, the examiner should provide 
an opinion as to the following:      

	a.  Does the veteran currently have 
TMJ?

b.  If the examiner determines that TMJ 
is an appropriate diagnosis, the 
examiner should state whether TMJ is 
more likely than not (50 percent or 
greater likelihood) related to service 
to the assessment of TMJ noted during 
service?  The examiner should provide a 
rationale for the opinion expressed.

c.  The examiner is also asked to 
provide an opinion regarding whether 
TMJ is proximately due to or the result 
of service-connected migraine 
headaches?  The examiner should provide 
a rationale for the opinion expressed.     
    
3.  Thereafter, the RO should readjudicate 
the claims on appeal based on all of the 
evidence of record.  If the disposition of 
the claims remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.  

 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


